Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.592 Filed 11/23/20 Page 1 of 60

W

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

MARK W. DOBRONSKI, Case No. 20-cv-12862

Plaintiff, Honorable Robert H. Cleland,
United States District Judge
V.
Honorable David R. Grand,
MANASSEH JORDAN MINISTRIES, United States Magistrate Judge

 

INC., et al,
Defendants.

Mark W. Dobronski John A. Hubbard (P39624)
Post Office Box 85547 Hubbard Snitchler & Parzionaello PLC
Westland, Michigan 48185-0547 801 West Ann Arbor Trail, Suite 240
734-641-2300 Plymouth, Michigan 48170-1694
markdobronski@yahoo.com 313-672-7300
Plaintiff Pro Se jhubbard@hspplc.com

Attorney for Defendant Ytel, Inc.

 

PLAINTIFF’S RESPONSE IN OPPOSITION TO
DEFENDANT YTEL, INC.’S AMENDED MOTION
TO DISMISS YTEL, INC. DUE TO
LACK OF PERSONAL JURISDICTION
Plaintiff MARK W. DOBRONSKI, appearing in propria persona, pursuant to
E.D. Mich. LR 7.1(c), hereby responds to Defendant Ytel, Inc.’s Amended Motion
to Dismiss Ytel, Inc. Due to Lack of Personal Jurisdiction [ECF No. 6].

As an initial matter, at no time did counsel for Defendant Ytel, Inc. (“Ytel’’)

conduct a conference with Plaintiff wherein counsel for movant requested
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.593 Filed 11/23/20 Page 2 of 60

concurrence in any motion, as is required by E.D. Mich. LR 7.1(a). For this reason
alone, this Court should deny Defendant Ytel’s motion.

Defendant Ytel seeks to dismiss the Complaint against Ytel pursuant to Fed.
R. Civ. P. 12(b)(2) on the basis that this Court lacks personal jurisdiction over
Defendant Ytel.

As will be demonstrated in Plaintiff's accompanying Brief in Opposition
attached hereto, this Court has personal jurisdiction over Defendant Ytel and the
claims as set forth against Ytel in Plaintiff's Complaint.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny
Defendant Ytel’s Motion to Dismiss.

Respectfully submitted,

©
Dated: November 23, 2020 FranchWe 0866-40244

Mark W. Dobronski
Plaintiff Pro Se

 

Mark W. Dobronski

Post Office Box 85547
Westland, Michigan 48185-0547
(734) 641-2300
markdobronski@yahoo.com
Plaintiff Pro Se
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.594 Filed 11/23/20 Page 3 of 60

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

MARK W. DOBRONSKI, Case No. 20-cv-12862

Plaintiff, Honorable Robert H. Cleland,
United States District Judge
V.
Honorable David R. Grand,
MANASSEH JORDAN MINISTRIES, United States Magistrate Judge

 

INC., et al.,
Defendants.

Mark W. Dobronski John A. Hubbard (P39624)
Post Office Box 85547 Hubbard Snitchler & Parzionaello PLC
Westland, Michigan 48185-0547 801 West Ann Arbor Trail, Suite 240
734-641-2300 Plymouth, Michigan 48170-1694
markdobronski@yahoo.com 313-672-7300
Plaintiff Pro Se jhubbard@hspple.com

Attorney for Defendant Ytel, Inc.

 

PLAINTIFF’S BRIEF IN OPPOSITION TO
DEFENDANT YTEL, INC.’S AMENDED MOTION
TO DISMISS YTEL, INC. DUE TO
LACK OF PERSONAL JURISDICTION
NOW COMES Plaintiff MARK W. DOBRONSKI, appearing in propria
persona, and for his Brief in Opposition to Defendant Ytel, Inc.’s (“Ytel”) Motion to

Dismiss Complaint against Defendant Ytel, Inc. Pursuant to Fed. R. Civ. O. 12(b0(2)

on the basis that this Court lacks jurisdiction over the Defendant, states as follows:
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.595 Filed 11/23/20 Page 4 of 60

STATEMENT OF ISSUES PRESENTED

Under Michigan’s long-arm statute, does this Court have
limited personal jurisdiction over Defendant Ytel, Inc.?

Defendant says: No.

Plaintiff says: Yes.

il
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.596 Filed 11/23/20 Page 5 of 60

MOST CONTROLLING AUTHORITY

Cases
Air Prod. & Controls, Inc. v. Safetech Int'l Inc., 503 F.3d 544, 549 (6" Cir. 2007).
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 2182 (1985).

Calphalon Corp. v. Rowlette, 228 F.3d 718, 721 (6" Cir. 2000).

In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991,30 FCC Red. 7961, 7980-81, 2015 WL 4387780, at *11, 925.

Serras v. First Tennessee Bank Nat. Ass’n, 875 F.2d 1212, 1214 (6" Cir. 1989).

SFS Check, LLC v. First Bank of Delaware, 990 F.Supp.2d 762, 771 (E.D. Mich.
2013).

Sifers v. Horen, 188 N.W.2d 623, 627, 385 Mich. 195, 205 (Mich. 1971).

Yoost v. Caspari, 295 Mich. App. 209, 224-5, 813 N.W.2d 783, 792 (Mich.App
2012).

Federal Rules

Fed. R. Civ. P. 12(b)(2)

Statutes

M.C.L. 600.715

iil
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.597 Filed 11/23/20 Page 6 of 60

INTRODUCTION
Procedural Background

On September 23, 2020, Plaintiff initiated this case in the State of Michigan,
22™ Judicial Circuit Court, alleging violations of the Telephone Consumer Protection
Act, 47 U.S.C. § 227, et seq., the Michigan Home Solicitation Sales Act, M.C.L. §
445.111, et seq., the Michigan Telephone Companies as Common Carriers Act,
M.CLL. § 484.101, et seq., the Michigan Uniform Voidable Transactions Act, M.C.L.
§ 566.31, et seq., and civil conspiracy, by and amongst the 29 named defendants.
[ECF No. 1-2].

On October 26, 2020, this matter was removed from the State of Michigan, 22™
Judicial Circuit Court, to this Court. [ECF No. 1].

Subsequent to the removal, to date, six (6) defendants have been defaulted for
failure to answer or respond to the complaint,’ sixteen (16) defendants have filed 4

motions to dismiss;? and 5 more defendants have between now and November 25,

 

' Defaulted defendants include: Manasseh Jordan Ministries, Inc. [ECF No. 31]; Zoe
Ministries, Inc. [ECF No. 15]; Kingdom Ministries Church, Inc. [ECF No. 16]; MJ Ministries
LLC [ECF No. 30]; Elijah Bernard Jordan a/k/a E. Bernard Jordan [ECF No. 13]; and, Debra
Ann Jordan [ECF No. 14].

Defendants having filed motions to dismiss include: YTEL, Inc. [ECF Nos. 4 and 6];
Robert Alan Seibel [ECF No. 5]; David Few and RAS Realty Management LLC [ECF No. 33];
Charlie Berrian and Vessels of Oil Ministries, Inc. [ECF No. 34]; Carlington Management
Associates, Inc., Natasha A. Christian, Jonothan D. Foreman, Aaron B. Jordan, Frank Peter
Juliano, Luther Clyde McKinstry III, Santander Holdings LLC, Serving Hands Community
Development Corporation, Jesse Dean Spencer, and Worship Center of Atlanta, Inc. [ECF Nos.
37 and 44].
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.598 Filed 11/23/20 Page 7 of 60

2020 to file answers or responsive pleadings.’
On November 2, 2020, Defendant Ytel, Inc. (“Ytel’) filed Defendant Ytel,
Inc.’s Motion to Dismiss Ytel, Inc. Due to Lack of Personal Jurisdiction [ECF No. 4].
On November 3, 2020, Defendant Ytel filed Defendant Ytel, Inc.’s Amended
Motion to Dismiss Due to Lack of Personal Jurisdiction [ ECF No. 6].
Discussion
A. Legal Standard - Lack of Personal Jurisdiction - Rule 12(b)(2).
Defendant Ytel’s motion is brought pursuant to Fed. R. Civ. P. 12(b)(2). The
case law establishes a settled procedural scheme to guide trial courts in the exercise
of its discretion when considering a Rule 12(b)(2) motion. The 6" Circuit, in Air
Prod. & Controls, Inc. v. Safetech Int'l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)
opined:
“Tn the context of a Rule 12(b)(2) motion, a plaintiff bears
the burden of establishing the existence of jurisdiction.
Serras v. First Tenn. Bank Nat'l Ass'n, 875 F.2d 1212,
1214 (6th Cir.1989). Where... the district court relies
solely on written submissions and affidavits to resolve a
Rule 12(b)(2) motion, rather than resolving the motion
after either an evidentiary hearing or limited discovery, the
burden on the plaintiff is “relatively slight,” Am. Greetings

Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir.1988), and
“the plaintiff must make only a prima facie showing that

 

> The 5 served defendants not-yet-in-default that have not filed answers or responsive
pleadings to date are: Steven Sledge, MJ Ministries Spreading the Gospel, Inc., Virtual Global
Consultancy Group LLC, Naomi D. Cook, and Wendy Ekua Dacruz.

2
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.599 Filed 11/23/20 Page 8 of 60

personal jurisdiction exists in order to defeat dismissal,”
Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th
Cir.1991). In that instance, the pleadings and affidavits
submitted must be viewed in a light most favorable to the
plaintiff, and the district court should not weigh “the
controverting assertions of the party seeking dismissal.” Jd.
at 1459.”

Air Prod. & Controls, Inc., 503 F.3d at 549.
The 6" Circuit, in Theunissen went further to state:

“The court's treatment of a motion under Rule 12(b)(2)
mirrors in some respects the procedural treatment given to
a motion for summary judgment under Rule 56. For
example, the pleadings and affidavits submitted on a
12(b)(2) motion are received in a light most favorable to
the plaintiff. Serras, 875 F.2d at 1214; Welsh, 631 F.2d at
439. In sharp contrast to summary judgment procedure,
however, the court disposing ofa 12(b)(2) motion does not
weigh the controverting assertions of the party seeking
dismissal. Serras, 875 F.2d at 1214; accord Marine
Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2nd
Cir.1981). We adopted this rule in Serras in order to
prevent non-resident defendants from regularly avoiding
personal jurisdiction simply by filing an affidavit denying
all jurisdictional facts, as the Appellee has done in the case
before us. Jd; accord Data Disc, Inc. v. Systems
Technology Associates, Inc., 557 F.2d 1280, 1285 (9th
Cir.1977). In Serras, we stated that the defendant who
alleges facts to defeat jurisdiction has recourse to the
court's discretionary authority to hold an evidentiary
hearing if he disputes the plaintiff's factual assertions.
Serras, 875 F.2d at 1214.” (Emphasis as in original.)

Theunissen, 875 F.2d at 1459.

“[A] court may take judicial notice of its own records in other cases, as well as

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.600 Filed 11/23/20 Page 9 of 60

the records of an inferior court in other cases,” United States v. Wilson, 631 F.2d
118, 119 (Oth Cir. 1980) (citing 9 Wright and Miller, Federal Practice and Procedure
s 2410, at 359-61 (1971); Kasey v. Molybdenum Corp. of America, 336 F.2d 560
(9th Cir. 1964).

Significantly, Ytel has been previously haled into court for the identical
misconduct alleged in the instant case, and coincidentally, also involving the same
principal as in the instant case, to wit: Manasseh Jordan Ministries, Inc. (““MJM”).
Defendant Ytel in the course of the other case made a similar Rule 12(b)(2) motion
to dismiss alleging lack of personal jurisdiction. See De la Cabada v. Ytel, Inc., 2020
WL 1156909 (N.D.Cal., 2020). A copy of the De la Cabada order is attached hereto
at Exhibit A. In that case, Magistrate Judge Corley found that the Court had personal
jurisdiction over Defendant Ytel. And, so too, should this Court in this case.

B. Unfounded Personal Attack.

Defendant Ytel begins its motion brief with a lack of civility by making a
gratuitous personal attack upon Plaintiff. Plaintiffhas not stooped to Ytel’s level and
accused anyone of engaging of barratry or champerty. It is a fact that Plaintiff has
filed a number of lawsuits arising under the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seq. -- this being one -- but, each and every lawsuit has one common

denominator: the defendants telephoned Plaintiff in violation of the law; Plaintiff did
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.601 Filed 11/23/20 Page 10 of 60

not telephone them.

Plaintiff's telephones — like most consumers in America — have been besieged
with intrusive calls from telemarketers. [ECF No. 1, Complaint, § 65]. The United
States Congress explicitly found that robo-calling in an invasion of privacy. Section
2 of Pub. L. 102-24. In response, the Congress enacted the TCPA, intentionally
creating a legally enforceable bounty system, not unlike qui tam statutes, to
incentivize the assistance of aggrieved private citizens to act as ‘private attorneys
general’ in enforcing federal law. Alea London Ltd. v. American Home Services, Inc.,
638 F.3d 768, 778 (C.A.11,2011); Arnold Chapman and Paldo Sign & Display Co.
v. Wagener Equities Inc., 747 F.3d 489 (7" Cir.2014). The TCPA is a “bounty”
statute. Palm Beach Golf Center-Boca, Inc. v. Sarris, 771 F.3d 1274, 1283
(C.A.11,2014). There is no common law principle that someone who discovers a
violation of law that caused him no harm can nevertheless sue the violator for the
latter's profit from the violation; there are plenty of bounty-hunter statutes. Schlueter
v. Latek, 683 F.3d 350, 356 (C.A.7,2012). While [defendant] is understandably
frustrated by [plaintiff's] efficacy, [plaintiff] is doing exactly what Congress intended
— enforcing the law. Mey v. Venture Data, LLC, 245 F. Supp. 3d 771 (N.D. W. Va.

2017).
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.602 Filed 11/23/20 Page 11 of 60

C. Defendant Ytel’s Misconduct
Plaintiff has alleged in his Complaint that:

“The Defendants have joined together and made an
agreement to form a partnership or concert of action in
which each member becomes the agent or partner of every
other member and engage in planning or agreeing to
commit some act or aiding and abetting in the futherance
of the overall scheme.” [ECF No. 1-2, Complaint, § 74].

“The scheme involves initiating illegal robocalls to
millions of households across the United States, with
recorded messages preaching that God has shared
information with the Defendants, typically involving
money coming to the consumer, and for a “seed” (monetary
donation) the Defendants will share the “prophecy” with
the called party.” [ECF No. 1-2, Complaint, § 76].

As to Defendant Ytel, specifically, Plaintiff has alleged:

“Defendant Ytel provides the automated telephone dialing
system (robocalling) platform utilized by the Defendants to
initiate the prerecorded voice message calls.” [ECF No. 1-
2, Complaint, J 136].

“Defendant Ytel knowingly and overtly participates in the
scheme by facilitating the illegal “spoofing” of telephone
numbers and blocking of Caller ID of the outbound
“robocalls” and initiating the calls on behalf of the
Defendants to consumers, en masse.” [ECF No. 1-2,
Complaint, J 137].

“Defendant Ytel, despite being fully aware of the FCC
citations issued against Defendants ZMI, MJM, and
Yakim, and the numerous lawsuits having been filed
against various of the Defendants, all stemming from
TCPA violations, nonetheless continues to aid, abet and
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.603 Filed 11/23/20 Page 12 of 60

facilitate the Defendants by providing them with Ytel’s
“robocalling” platform and engineering the Caller ID
spoofing and blocking functionality.” [ECF No. 138,
Complaint, ¥ 138].

Between March 18, 2019 and July 15, 2019, Defendant received no less than
81 illegal recorded message robocalls to his cellular telephones in which the voice
of Defendant Yakim Manasseh Jordan is heard seeking “ seed” in order to receive his
prophetic message. [ECF No. 1-2, Complaint, J] 146-148].

Significantly, nowhere in its motion does Ytel deny that it is involved in the
robocalling alleged in the Complaint. Instead, Ytel demurs that “Ytel’s platform
cannot ‘spoof’ calls”; “telephone calls are initiated by Ytel’s customers, not by Ytel”,
and “Ytel has no involvement in the selection of telephone numbers called by its
customers.” [Motion, p. 1]. Ytel’s defense is akin to an individual who provides a
handgun to a second individual who has indicated his intent to commit murder and
that second individual commits the murder; and then the first person then claims that
they cannot be held liable because it was the second individual that pulled the trigger
on the handgun.

In fact, and contrary to Ytel’s averments, Ytel actively promotes that one of of
the features of Ytel’s platform is the ability to “spoof” calls. The Federal

Communications Commission defines “spoofing” as follows:

“Spoofing occurs when a caller maliciously transmits false

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.604 Filed 11/23/20 Page 13 of 60

caller ID information to increase the likelihood that you'll
answer. Scammers often spoof local numbers, private
companies, government agencies and other institutions.”

[Source: https://www.fec.gov/scam-glossary]. On Ytel’s own website, Ytel boldly

@ Local Numbers
estenoar s ote crezerces res

advertises:

eto moons test settee ms of lr
a a a Si Sew SE

ae me Cm
mete eels =

[Source: https://www.ytel.com/products].
The FCC has made clear the requirements regarding transmitting of caller
identification information at 47 C.F.R. 64.1601(e)(1), which promulgates:

“(e) Any person or entity that engages in telemarketing, as
defined in section 64.1200(f)(10) must transmit caller
identification information.

(1) For purposes of this paragraph, caller identification
information must include either CPN or ANI, and, when
available by the telemarketer's carrier, the name of the
telemarketer. It shall not be a violation of this paragraph to
substitute (for the name and phone number used in, or
billed for, making the call) the name of the seller on behalf
of which the telemarketing call is placed and the seller's
customer service telephone number. The telephone
number so provided must permit any individual to
make a do-not-call request during regular business
hours.” [Emphasis added. |

In this instant matter, the caller identification information provided did not include
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.605 Filed 11/23/20 Page 14 of 60

the telemarketer’s name and the telephone numbers displayed were outbound only
and would not allow a call back, let alone to permit a do-not-call request. [ECF No.
1-2, Complaint, ¥ 265].

In another TCPA case involving co-defendant MJM -- Craig Cunningham v.
Manasseh Jordan Ministries, Inc., et al., Case No. 4:19-cv-00494 (U.S.D.C. E.D.
Texas) -- in response to a subpoena, Ytel provided a listing of the caller identification
numbers supplied by Ytel to enable MJM’s “local number” robocalling. See Exhibit
B, attached hereto. A review of the produced data shows that Ytel supplied over 285
spoofed Michigan telephone numbers to MJM, broken down by North American

Numbering Plan area code, as follows:

 

Area Code Numbers Area Code Numbers
231 36 616 20
248 27 734 23
269 25 810 19
313 26 906 18
517 31 947 17
586 9 989 34

The FCC has clarified who “makes a call” under the TCPA and is thus liable
for any TCPA violations, as follows:

“Specifically, a “direct connection between a person or
entity and the making of a call” can include “tak[ing] the
steps necessary to physically place a telephone call.” It also
can include being “so involved in the placing of a specific
telephone call” as to be deemed to have initiated it. Thus,
we look to the totality of the facts and circumstances
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.606 Filed 11/23/20 Page 15 of 60

surrounding the placing ofa particular call to determine: 1)
who took the steps necessary to physically place the call;
and 2) whether another person or entity was so involved in
placing the call as to be deemed to have initiated it,
considering the goals and purposes of the TCPA...
Depending upon the facts of each situation, these and other
factors, such as the extent to which a person willfully
enables fraudulent spoofing of telephone numbers or
assists telemarketers in blocking Caller ID, by offering
either functionality to clients, can be relevant in
determining liability for TCPA violations. Similarly,
whether a person who offers a calling platform service for
the use of others has knowingly allowed its client(s) to use
that platform for unlawful purposes may also be a factor in
determining whether the platform provider is so involved
in placing the calls as to be deemed to have initiated them.”

In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, 30 FCC Red. 7961, 7980-81, 2015 WL 4387780, at *11, 9
25.

In the instant case, Ytel’s defense is that “Ytel has no contacts with the State
of Michigan.” Ytel’s assertion is disingenuous. In fact, Ytel willfully and knowingly
facilitated MJM’s illegal robocalling activities by procuring and supplying MJM with
spoofed Michigan telephone numbers in order to create a faux “local presence” so
that the robocalls would evade call blocking systems and algorithms. And, it is
significant that despite Ytel being well aware of the fact that co-defendant MJM was
engaged in illegal robocalling activities, Defendant Ytel continued to supply the

platform and the spoofing capabilities to co-defendant MJM so that the overall

10

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.607 Filed 11/23/20 Page 16 of 60

scheme may continue. At any time, Ytel had the ability to “pull the plug” on MJM’s

 

illegal robocalling, but it did not do so. In fact, Defendant Ytel did nothing to stop
those illegal activities and continued to reap the profits from same. Ytel is so
intimately involved in the illegal robocalling activities alleged, that Ytel is deemed
to have made the calls and is thus liable under the TCPA.

D. The Court may properly exercise personal jurisdiction over
Defendant Ytel for violations of the TCPA

The Court may exercise limited personal jurisdiction over an individual if that
person transacts any business within the state, does or causes an act to be done, or
consequences to occur here. SFiS Check, LLC v. First Bank of Delaware, 990
F.Supp.2d 762, 771 (E.D. Mich. 2013). Where an out-of-state agent is actively and
personally involved in the conduct giving rise to the claim, the Court may exercise
personal jurisdiction when traditional notions of fair play and substantial justice so
dictate. Flagstar Bank, FSB v. Centerpointe Financial, Inc., No. 2-10-CV-14234,
2011 WL 2111984, *3 (E.D. Mich.2011). For the reasons that follow, the Court
should find the pleadings in the Complaint satisfy this standard.

Under Rule 12(b)(2), the plaintiffs burden is merely that of making a prima
facie showing that personal jurisdiction exists; if plaintiff meets that burden the
motion to dismiss should be denied, “notwithstanding any controverting presentation

by the moving party.” Any other rule would empower a defendant to defeat personal

11
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.608 Filed 11/23/20 Page 17 of 60

jurisdiction merely by filing a written affidavit contradicting jurisdictional facts
alleged by a plaintiff. Serras v. First Tennessee Bank Nat. Ass'n, 875 F.2d 1212, 1214
(6" Cir. 1989).

Michigan’s long-arm statute provides for jurisdiction over a corporation which
transacts any business within the state. M.C.L. § 600.715(1). This Court has given
plain meaning to this provision, noting “the Michigan Supreme Court has held that
the word ‘any’ in M.C.L. § 600.715(1) ‘means just want is says’; it includes each and
every act in this state, and is satisfied by even ‘the slightest act of business in
Michigan’” Alisoglu v. Central States Thermal King of Oklahoma, Inc., No. 12-CV-
10230, 2012 WL 1666426, *4 (E.D. Mich. 2012). See also, Lanier v. American
Board of Endodontics, 843 F.2d 901, 909-09 (6" Cir. 1988).

Case law is legion that the placement of telephone calls constitutes transaction
of business in Michigan within the meaning of Michigan’s long-arm statute. Alisoglu
v. Central States Thermal King of Oklahoma, Inc., No. 12-CV-10230, 2012 WL
1666426, *4 (E.D. Mich. 2012) (defendant transacted business in Michigan when its
employee(s) communicated with Plaintiffs through e-mail and telephone calls);
Neogen Corp. v. New Gen Screening, 282 F.3d 883, 888 (6™ Cir. 2002) (defendant
transacted business in Michigan through mail and web-based contact); Lanier v.

American Board of Endodontics, 843 F.2d 901, 908 (6" Cir. 1988) (Illinois defendant

12
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.609 Filed 11/23/20 Page 18 of 60

“transacted business” in Michigan through mail and telephone contacts with
Michigan residents); Dedvukaj v. Maloney, 447 F.Supp.2d 813 (E.D. Mich. 2006)
(requirements of long-arm statute satisfied where defendant communicated with
Michigan plaintiff through email and phone). Defendant Ytel is so involved with the
robocalls that Ytel is deemed to have made them.

Additionally, the statute also allows courts to exercise limited personal
jurisdiction over any corporation which does or causes “any act to be done, or
consequences to occur, in the sate resulting in an action for tort.” M.C.L. §
600.715(2). (Emphasis added.) Interpreted literally, this means that a non-resident
defendant who causes injury to occur within Michigan may be subjected to Michigan
jurisdiction even though he has never been within the state or himself done any act
physically within the state. Sifers v. Horen, 188 N.W.2d 623, 627, 385 Mich. 195, 205
(Mich. 1971). For purposes of this provision, a “tort” in the broad sense is the breach
of a noncontractual legal duty owed the plaintiff. Overby v. Johnson, 418 F.Supp.
471, 473 (E.D. Mich. 1976). The TCPA is a strict liability statute which imposes
liability for erroneous unsolicited calls. Harris v. World Financial Network Nat.
Bank, 867 F. Supp. 2d 888, 894 (E.D. Mich.,2012). Ytel deliberately supplied
Michigan telephone numbers to Defendants so that Defendants’ illegal robocalls

would be more likely to be answered by unsuspecting consumers.

13
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.610 Filed 11/23/20 Page 19 of 60

Here, Plaintiffhave alleged sufficient facts to support the assertion of the long-
arm statute at this stage, alleging that the defendants engaged in initiating
telemarketing calls using an automated telephone dialing system (“ATDS”) to
Plaintiff's cellular telephone for the purpose of hawking MJM’s “prosperity
prophecy”. For purposes of their business practices, placing calls constitutes the
conducting of “business” for purposes of M.C.L. § 601.715(1); Alisoglu, supra.
Accordingly, Defendant Ytel purposely transacted “business” in the State of
Michigan.

A court disposing of a motion to dismiss for lack of personal jurisdiction does
not weigh controverting assertions of party seeking dismissal, because court wants
to prevent non-resident defendants from regularly avoiding personal jurisdiction
simply by filing affidavit denying all jurisdictional facts; dismissal on pleadings is
proper only if all specific facts which plaintiff alleges collectively fail to state prima
facie case for jurisdiction. CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1263 (6th
Cir. 1996). In the absence of an evidentiary hearing, the court must view the
pleadings and affidavits in the light most favorable to plaintiff and not consider the
controverting assertions of defendant. Calphalon Corp. v. Rowlette, 228 F.3d 718,
721 (6th Cir. 2000) citing Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th

Cir. 1998). Plaintiff must make only a prima facie showing of personal jurisdiction

14
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.611 Filed 11/23/20 Page 20 of 60

in order to defeat dismissal. See id.

Because Defendant Ytel is alleged to have engaged in “business” and
committed “torts” within the State of Michigan, this court may assert personal
jurisdiction over Ytel. For these reasons, the Court should deny the motion.

E. Defendant Ytel’s alleged conduct in committing violations of the
TCPA satisfy constitutional requirements

The ability to exercise personal jurisdiction arises when the defendant has
“minimum contacts” with the forum state so as to not “offend traditional notions of
fair play and substantial justice.” International Shoe v. State of Washington, 326 U.S.
310, 316, 66 S.Ct. 154, 157 (1945). The Supreme Court reiterated the importance of
“affiliation between the forum and the underlying controversy, principal, [an] activity
or an occurrence that takes place in the forum state.” Bristol-Myers Squibb Co. v.
Superior Court of California, San Francisco County, 137 §.Ct. 1773, 1780, 198
L.Ed.2d 395 (2017). “‘Specific’ or ‘case-linked’ jurisdiction depends on an
affiliation between the forum and the underlying controversy.” Walden v. Fiore, 134
S.Ct. 1115, 1122 n.6 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v.
Brown, 564 U.S. 915, 919, 131 S.Ct. 2846, 180 L.Ed.2d 796 (2011)). Neither the
Bristol case nor the Walden case stand for the proposition that individuals that
commit violations in one state can simply retreat to their state. It is not a necessary

condition for personal jurisdiction that the defendants be physically present within

15
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.612 Filed 11/23/20 Page 21 of 60

the jurisdiction. Knight Capital Partners Corp. v. Henkel AG & Company, KGAA,
257 F.Supp.3d 853, 862 (E.D. Mich. 2017).

Courts utilize a three-part test to determine personal jurisdiction and its
requirements are that: (1) the defendant must purposefully avail himself of the
privilege of acting in the forum state or causing a consequence in the forum state; (2)
the cause of action must arise from the defendant’s activities there; and, (3) the acts
of the defendant of consequences cause by the defendant must have a substantial
enough connection with the forum state to make the exercise of jurisdiction over the
defendant reasonable. Calphalon Corp. v. Rowlette, 228 F.3d 718, 721 (6" Cir. 2000)
(quoting Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, 381 (6"
Cir. 1968)).

Within the context of TCPA cases, the same argument being raised by
Defendant Ytel has been rejected numerous times. Sending a message into the forum
state in violation of the TCPA is sufficient to confer personal jurisdiction over the
defendant. Mais v. Gulf Coast Collection Bureau, Inc., 2013 WL 1283885 (S.D. Fla.
2013). See, e.g., Payton v. Kale Realty, LLC, 2014 WL 4214917, *4(N.D. Ill. 2014);
Luna v. Shac, LLC, 2014 WL 3421514, at *4 (N.D. Cal. 2014); Baker v. Caribbean
Cruise Line, Inc., 2014 WL 880634, at *2 (D. Ariz. 2014); Hudak v. Berkley Group,

Inc. 2014 WL 345676, at ** 2-3 (D. Conn. 2014); Heidorn v. BDD Mktg. & Mgmt.

16
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.613 Filed 11/23/20 Page 22 of 60

Co., LLC, 2013 WL 6571629 (N.D. Cal. Aug 19. 2013), report and recommendation
adopted, 13-CV-00229-YGR, 2013 WL 6571168 (N.,D. Cal. Oct, 9, 2013).

Despite there being no dearth of cases permitting the exercise of long-arm
jurisdiction, the Defendants argue that the Court may not exercise that jurisdiction
here. Defendants’ motion must be denied.

F. The individual defendants have purposefully availed themselves of
this forum and caused a violation in Michigan.

To purposefully avail oneself, “a defendant need not be physically present or
have physical contacts with the form, as long as its efforts are ‘purposefully directed’
toward forum residents.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105
S.Ct. 2174, 2182 (1985). A single contact with a forum state may confer personal
jurisdiction if it is directly and substantially related to the plaintiff's claim.
Vanderberg & Sons Furniture, 2013 WL 504168, * 4 (W.D. Mich. 2013). Sending
fraudulent communications into a forum state constitutes purposeful availment. Neal
v. Janssen, 2760 F.3d 328, 332 (6" Cir. 2001). The acts of making phone calls and
sending facsimiles into the forum, standing alone, may be sufficient to confer
jurisdiction on the foreign defendant where the phone calls and faxes form the bases
for the action. Id.

In this case, Plaintiff alleges that the Defendants — including Ytel — “are

engaged in, inter alia, telemarketing activities utilizing automated telephone dialing

17

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.614 Filed 11/23/20 Page 23 of 60

systems and prerecorded voice messages to contact consumers offering to sell
prophetic messages and financial miracles which they claim to have received from
God.” [ECF No. 1-2, Complaint, § 58]. Further, Plaintiff has alleged a civil
conspiracy where “[t]he Defendants have joined together and made an agreement to
form a partnership or concert of action in which each member becomes the agent or
partner of every other member and engage in planning or agreeing to commit some
at or aiding and abetting in the furtherance of the overall scheme.” [ECF No. 1-2,
Complaint, § 74]. Defendant Ytel’s participation in the scheme consists of, inter alia,
their supplying the robocalling platform [ECF No. 1-2, Complaint, J 136], facilitating
the illegal spoofing of telephone numbers and blocking of Caller ID of the outbound
robocalls and initiating the telephone calls on behalf of the Defendants to consumers,
en masse [ECF No. 1-2, Complaint, § 137]. The personal liability provisions of the
TCPA render this conduct a statutory violation and render them personally
responsible for this conduct. In that capacity, the Defendants are responsible for
having directed numerous calls to the state of Michigan and specifically to Plaintiff.
As such, the Defendants have purposefully availed themselves of the benefits of the
state of Michigan to do their telemarketing, and violated the TCPA in the process.
Implicitly, the Defendants have purposefully availed themselves and caused a

consequence in Michigan in violation of the TCPA.

18

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.615 Filed 11/23/20 Page 24 of 60

G. Defendant Ytel’s participation in the civil conspiracy subjects it to
the long arm jurisdiction of Michigan

Michigan recognizes the conspiracy theory of jurisdiction, which is described
as follows:

“Under the ‘conspiracy theory’ of jurisdiction, a
conspirator not within the forum state may be subject to the
jurisdiction of the forum state on the basis of the acts a
coconspirator committed there. The rationale for this rule
is that when one member of a conspiracy inflict an
actionable wrong in one jurisdiction, the other member
should not be allowed to escape being sued there by hiding
in another jurisdiction. A prima facie case of conspiracy
supporting a finding of personal jurisdiction over a
nonresident individual may be established by using
reasonable inferences, provided sufficient evidence is
introduced to take the inferences out of the realm of
conjecture, but jurisdiction may not be asserted if the
person bringing an action against the nonresident fails to
establish such a prima face case.”

1 Mich. Pl. & Pr. § 2:33 (2d ed.). See, e.g., Yoost v. Caspari, 295 Mich. App. 209,
224-5. 813 N.W.2d 783, 792 (2012). See also, General Motors Corp. v. Ignacio
Lopez de Arriortua, 948 F.Supp. 656, 665 (E.D. Mich.1996). Because Defendant
Ytel is shown to have participated in the conspiracy, Defendant Ytel should be
subject to long arm personal jurisdiction in Michigan.
H. =‘ Ytel’s claim for sanctions is without merit

Defendant Ytel began its motion with a gratuitous attack upon Plaintiff, and

closed its motion with another personal attack upon Plaintiff. In closing, Ytel asserts

19
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.616 Filed 11/23/20 Page 25 of 60

that “Plaintiff improperly and frivolously seeks jurisdiction over Ytel in Michigan”
and states that it will be seeking sanctions under Fed. R. Civ. P. 11. [ECF No. 6, p.
7].

The central purpose of Rule 11 is to deter baseless filings in the district court.
Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393, 110 S.Ct. 2447, 110 L.Ed.2d
359 (1990). Rule 11 permits sanctions if “a reasonable inquiry discloses the
pleading, motion, or paper is (1) not well grounded in fact, (2) not warranted by
existing law or a good faith argument for the extension, modification or reversal of
existing law, or (3) interposed for any improper purpose such as harassment or
delay.” Merritt v. Int'l Ass'n of Mach. and Aerospace Workers, 613 F.3d 609, 626 (6th
Cir.2010). “Rule 11 is intended to deter claims with no factual or legal basis at all;
creative claims, coupled even with ambiguous or inconsequential facts, may merit
dismissal, but not punishment.” Davis v. Carl, 906 F.2d 533, 538 (11th Cir. 1990)
(emphasis in original).

At the time that Plaintiff signed the Complaint in this matter, Plaintiff did so
certifying that to the best of his knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances, the Complaint: (1) it is not being
presented for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) the claims, defenses, and other legal

20
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.617 Filed 11/23/20 Page 26 of 60

contentions are warranted by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law or for establishing new law; and, (3)
the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation
or discovery. Most importantly, Plaintiff stands behind that certification and that
certification remains true and correct.

Courts look with disfavor on a party's use of Rule 11 or the ethical rules as
combative tools; the rules governing the ethical conduct of lawyers are far too
important to be trivialized and used in baseless mud-slinging. Autrey v. U.S.,889 F.2d
973, 986 (11™ Cir. 1989).

CONCLUSION
For the reasons set forth, supra, Plaintiff respectfully requests that this
Honorable Court DENY Defendant Ytel, Inc.’s Amended Motion to Dismiss Ytel,
Inc. Due to Lack of Personal Jurisdiction.
Respectfully submitted,

fe)
Date: November 23, 2020 Froh We LY0-Lxc0-nig la

Mark W. Dobronski

Post Office Box 85547
Westland, Michigan 48185-0547
(734) 641-2300
markdobronski@yahoo.com
Plaintiff Pro Se

 

21

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.618 Filed 11/23/20 Page 27 of 60

CERTIFICATE OF SERVICE

I hereby certify that on November 23, 2020, I caused copies of the foregoing
Plaintiff's Response in Opposition to Defendant Ytel, Inc.’s Amended Motion to
Dismiss Ytel, Inc. Due to Lack of Personal Jurisdiction to be served upon all parties
and/or attorneys of record to the above-captioned cause herein by sending same in a
sealed envelope, with first-class postage fully prepared thereupon, and deposited in
the United States Mail, addressed as follows:

Emily G. Ladd, Esq. Jeffrey S. Hengeveld, Esq.

Miller Canfield, PLC Plunkett & Cooney

101 North Main Street, 7° Floor 38505 Woodward Avenue, Suite 2000
Ann Arbor, Michigan 48104 Bloomfield Hills, Michigan 48304
John A. Hubbard, Esq. Alexander A. Ayar, Esq.

Hubbard Snitchler & Parzianello PLC McDonald Hopkins PLC

801 West Ann Arbor Trail, Suite 240 39533 Woodward Avenue, Suite 318
Plymouth, Michigan 48170 Bloomfield Hills, Michigan 48304
Wendy Ekua Dacruz

16570 Baylis Street

Detroit, Michigan 48221

I declare under the penalties of perjury that this Certificate of Service has been
examined by me and that its contents are true to the best of my information,
knowledge, and belief.

Wre-ala.we %s-Exserne lal
Mark W. Dobronski

 

22
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.619 Filed 11/23/20 Page 28 of 60

EXHIBIT

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.620 Filed 11/23/20 Page 29 of 60

United States District Court
Northern District of California

o co JT HH WA F&F WD NY

BOR eee ie

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page i of 10

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

LAURA C. DE LA CABADA, et al., Case No. 19-cv-07178-JSC
Plaintiffs,
ORDER RE: DEFENDANT’S MOTION
v. TO DISMISS FIRST AMENDED
COMPLAINT
YTEL, INC.,
Re: Dkt. No. 21
Defendant.

 

Laura C. De la Cabada and Debra Williams (together, “Plaintiffs”) bring this action on
behalf of themselves and as a putative class action against Ytel, Inc. (““Ytel” or “Defendant”),
alleging violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. (Dkt.
No. 20.)! Now before the Court is Defendant’s motion to dismiss the first amended complaint for
failure to state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6).” After careful
consideration of the parties’ briefing and having had the benefit of oral argument on March 5,
2020, the Court DENIES Defendant’s motion because the complaint’s allegations give rise to a
plausible inference that Ytel is liable under the TCPA.

BACKGROUND
IL Complaint Allegations

The gravamen of the complaint is that Ytel, “a cloud-based text messaging and calling

system,” knowingly facilitated millions of illegal robocalls and robotexts by Manasseh Jordan

Ministries and Yakim Manasseh Jordan (together, “MJM”) that Plaintiffs received without their

 

1 Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
ECF-generated page numbers at the top of the documents.

2 All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
636(c). (See Dkt. Nos. 6 & 11.)

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.621 Filed 11/23/20 Page 30 of 60

United States District Court
Northern District of California

o fo ST DH UN BF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 2 of 10

consent. (See Dkt. No. 20 at ff 1-5.) MJM is “‘a ‘ministry’ and evangelizer of the so-called
‘prosperity gospel’” that “partnered with Ytel” to make the calls and send the texts at issue. (Jd. at
95.) MJM has been “subject to an FCC citation and no fewer than sixteen separate lawsuits since
2013,” yet continues its calling and text messaging campaigns “in exclusive partnership with, and
with the knowing consent and assistance of, .. . Ytel.” (/d.) Plaintiffs allege that Ytel thus
violated the TCPA by “knowingly permitting and facilitating this conduct to persist, allowing [its]
call platform to be used to effectuate this conduct, and by being substantially involved in placing
the spam calls and texts Plaintiffs continue to receive to this day.” (/d. at { 6.)

A. The Ytel Systems

Ytel provides its customers with calling and text messaging systems that constitute
“automatic telephone dialing system[s]” and are capable of delivering prerecorded voice messages
and text messages to consumers’ telephones. (Jd. at | 22.) The systems have “the capacity to
produce the numbers to be called, using a random or sequential number generator, and to dial such
numbers.” (Jd. at J] 19,21.) Ytel’s website asserts that its “‘in-house carrier compliance team
works directly with [its] customers to ensure that they’re sending messages and running
campaigns that are compliant within the standards set by the FTC and TCPA.”” (id. at {26
(quoting https://ask.ytel.com/ytel-api-sms).) Despite such oversight, however, “Ytel allowed pre-
recorded calls and text messages to be sent without first obtaining prior express consent from
customers.” (/d. at | 28.)

Ytel also “directly participates in executing and calling texting campaigns by bypassing
carrier filtering and using deceptive calling tactics.” (Id. at ]29.) Specifically, Ytel’s text
messaging system provides “short codes,” which are “‘5 to 6-digit phone number[s],” because they
are best used for high volume text messaging campaigns and “are not subject to blocking or

filtering by cell phone carriers for heavy volume calling.” (Jd. at 30 (citing

-https://ask.ytel.com/hubfs/Product/Sales%20Tools/Infographic/2018_03_ShortCodeInfographic.p

df).)> The Ytel system “also allows for the ‘spoofing’ of outgoing phone numbers to match the

 

3 When considering a Rule 12(b)(6) motion to dismiss, a court ordinarily does not look beyond the
four comers of the complaint. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). “A

2

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.622 Filed 11/23/20 Page 31 of 60

United States District Court
Northern District of California

io oOo TD DH vA BP W WN

10

-1l

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 3 of 10

recipient’s local phone number,” which “enables its partners to [e]stablish a local presence by
using a phone number that matches your recipients [sic] area code.” (Id. at § 32 (alterations in
original) (internal quotation marks omitted).)

B. The Communications

“Ytel and its tools played an integral role in spamming of millions of phones with recorded
messages and texts featuring automated messages from the so-called ‘prophet’ Yakim Manasseh
Jordan.” (Jd. at {36.) Ytel provided MJM “with custom short codes to avoid being blocked by
recipients’ cell phone carriers,” and “provided MJM with hundreds of local phone numbers in
order to place pre-recorded calls to consumers, en masse, and avoid built-in call blocking

features.” (Id.) MJM “has told millions of call recipients, in his own prerecorded voice[:]

the Lord spoke to me personally about you. I must speak to you. I’m
going to pass the phone to my blessed assistant and he’s [going to]
give you my blessed number so that you can call me back so that you
can hear this blessed word.

(Id. at { 38 (alterations in original).) “In a Ytel-partnered text messaging campaign, MJM told call
recipients that ‘GOD is Exposing those that are for you and against you, ALL for YOUR GOOD

Listen Click Prophetmanasseh4u.com.”” (Id. at | 39.) The recipients of these calls and text

 

court may, however, consider certain materials—documents attached to the complaint, documents
incorporated by reference in the complaint, or matters of judicial notice—without converting the
motion to dismiss into a motion for summary judgment.” United States v. Ritchie, 342 F.3d 903,
908 (9th Cir. 2003). Here, the FAC cites among other things, Ytel’s website. Defendant asserts
that because the FAC “includes selective screenshots from Ytel’s website, it is appropriate for Ytel
to refer to, and for this Court to consider, other parts of Ytel’s website for a more robust
understanding of Ytel’s business.” (Dkt. No. 21 at 8n.2.) Not so. At this stage the Court can
only consider the web pages “directly quoted” in the FAC. See Daniels-Hall v. Nat’l Educ. Ass’n,
629 F.3d 992, 998 (9th Cir. 2010) (taking “into consideration information posted on certain ...
webpages that [p]laintiffs referenced in the [c]omplaint,” because “[p]laintiffs directly quoted the
material posted on th[ose] web pages, thereby incorporating them into the [c]omplaint”); see also
Golden v. Home Depot, U.S.A., Inc., No. 1:18-cv-00033-LJO-JLT, 2018 WL 2441580, at *3 (E.D.
Cal. May 31, 2018) (noting that a complaint’s citation to a portion of a website “does not open the
door to [dJefendant’s use of unrelated portions of the same website in presenting a motion to
dismiss”); Greg Young Publ'g, Inc. v. CafePress, Inc., 2016 WL 6106752, at *2 (C.D. Cal. Jan.
25, 2016) (noting that although complaint quoted portions of defendant’s website, “such
allegations are not a blanket permission to incorporate unrelated information found elsewhere on
[d]efendant’s domain”). Indeed, incorporation by reference is improper for material that “merely
creates a defense to the well-pled allegations in the complaint,” because such material “does not
necessarily form the basis of the complaint.” See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d
988, 1002 (9th Cir. 2018). Accordingly, for purposes of the instant motion the Court considers as
incorporated by reference only those portions of Ytel’s website cited in the complaint.

3

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.623 Filed 11/23/20 Page 32 of 60

United States District Court
Northern District of California

ao TD WO AN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 4 of 10

messages “‘did not consent to be called by Manasseh, MJM, or Ytel.” (dd. at 7 41.)
Plaintiffs received prerecorded calls and text messages attributed to MJM as recently as
2019. Plaintiffs “do[ ] not have a relationship with MJM or Ytel,” and neither Plaintiff has

provided MJM or Ytel with her phone number or given them consent to call her phone. (/d. at {J
53, 56.)

OF The Molitor Action

Plaintiff De la Cabada was part of a 2016 class action complaint against MJM for violating
the TCPA and in March 2019 she “obtained an individual default judgment against Manasseh and
MJM” for those violations. (See id. at | 45; see also Molitor, et al. v. Yakim Manasseh Jordan, et
al., No. 1:16-cv-02106, Order of Default Judgment, Dkt. No. 30 (N.D. Ill. Apr. 29, 2019).)* Ytel
was not a party to that action. See generally Molitor, No. 1:16-cv-02016, Class Action Complaint,
Dkt. No. 11-1 (N.D. IIL. June 20, 2016). Plaintiff De la Cabada does not bring the instant case
“based on any calls that were at issue in the prior case.” (Dkt. No. 20 at 945.) This case concerns
only “texts and calls she received after 2017.” (/d.)

In early 2017, “counsel for Plaintiff De la Cabada provided Ytel with repeat notice of the
[Molitor] lawsuit, the substance of the allegations, and extensive evidence of the overall conduct
of MJM.” (id. at { 47.) Thus, Ytel was aware of MJM’s conduct, “{a]t the very least,” in early
2017. (id.) Further, “the FCC issued a citation letter to MJM in 2016” for making calls in
violation of the TCPA, (see id. at J 43 (citing https://www.fcc.gov/document/fcc-issues-citation-
manasseh-jordan-robocalls-cell-phones), and “MJM and Manasseh have also been sued for
violating the TCPA no fewer than sixteen times since 2013 alone,” (id at § 44). “[D]espite the
perpetual legal action against it for making hundreds of millions of illegal calls and texts, MJM,
along with Ytel continues to make harassing pre-recorded calls and sends text messages to
consumers without first obtaining their prior express consent.” (Jd. at J 48.)

i

 

4 Courts may take judicial notice of “undisputed matters of public record, including documents on
file in federal or state courts.” Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).
Accordingly, the Court takes judicial notice of the proceedings in Molitor, et al. v. Yakim
Manasseh Jordan, et al., No. 1:16-cv-02106 (N.D. Iil.).

4

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.624 Filed 11/23/20 Page 33 of 60

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 5 of 10
1 D. The Putative Class
2 Plaintiffs bring this action individually and on behalf of two distinct classes of similarly
3 || situated individuals: (1) the “Pre-Recorded Voice Class,” consisting of “[a]ll persons in the United
4 || States who received one or more pre-recorded calls from MJM”; and (2) the “Text Message
5 || Class,” consisting of “[a]ll persons in the United States who received one or more text messages
6 || from MJM.” (dd. at J 57.)
7 | OL Procedural History
8 Plaintiffs filed their original complaint on October 30, 2019, bringing two TCPA claims
9 || against Ytel: (1) violation of 47 U.S.C. § 227(b)(1)(A)(iii) on behalf of Plaintiffs and the Pre-
10 || Recorded Voice Class; and (2) violation of same on behalf of Plaintiffs and the Text Message
11 || Class. (Dkt. No. 1 at [J 65-82.) Defendant moved to dismiss the complaint in December 2019,
g 12 || (Dkt. No. 14), and Plaintiffs filed the first amended complaint (“FAC” or “complaint”) on January
E é 13 || 16,2020, (Dkt. No. 20), bringing the same TCPA claims asserted in the original complaint.
z o 14 || Defendant filed the instant motion to dismiss two weeks later. (Dkt. No. 21.) The motion is fully
A 3 15 || briefed, (see Dkt. Nos. 23 & 24), and the Court heard oral argument on March 5, 2020.
5 a 16 DISCUSSION
g § 17 A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a complaint as
» Z 18 || failing to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
19 || Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability
20 || requirement” but mandates “more than a sheer possibility that a defendant has acted unlawfully.”
21 || Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). Thus,
22 || acomplaint “that offers labels and conclusions or a formulaic recitation of the elements of a cause
23 \\ of action” is insufficient, as is a complaint that “tenders naked assertion[s] devoid of further
24 || factual enhancement.” Jd. (internal quotation marks and citation omitted).
25 I. The TCPA
26 Under section 227(b) of the TCPA it is unlawful for any person in the United States to
27 || “make any call (other than a call made for emergency purposes or made with the prior express
28 || consent of the called party) using any automatic telephone dialing system or an artificial or
5

 

 

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.625 Filed 11/23/20 Page 34 of 60

United States District Court
Northern District of California

co Se NTN HN A FF WD YN —

BR meme kek eek

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 6 of 10

prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone service.” 47
U.S.C. § 227(b)(1)(A){iii). “The three elements of a TCPA claim are: (1) the defendant called a
cellular telephone number; (2) using an automatic telephone dialing system; (3) without the
recipient’s prior express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036,
1043 (9th Cir. 2012). A text message falls within the meaning of “to make any call” under the
TCPA. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667, 193 L. Ed. 2d 571 (2016), as
revised (Feb. 9, 2016).

“For a person to ‘make’ a call under the TCPA, the person must either (1) directly make
the call, or (2) have an agency relationship with the person who made the call.” Abante Rooter &
Plumbing v. Farmers Grp., Inc., No. 17-cv-03315-PJH, 2018 WL 288055, at *4 (N.D. Cal. Jan. 4,
2018) (citing Gomez v. Campbell-Ewald Co., 768 F.3d 871, 877-79 (9th Cir. 2014)). Thus,
liability under the TCPA can be either direct or vicarious. Here, Plaintiffs allege only direct
liability; that is, they allege that Ytel “made” the challenged communications.

Defendant moves to dismiss the complaint on the grounds that Plaintiffs have not plausibly
alleged that Ytel made the communications. The TCPA does not define the term “make” as used
in 47 U.S.C. § 227(b)(1)(A); however, in July 2015, the FCC issued a declaratory ruling setting
forth interpretative guidance for determining whether an entity “made” a call for purposes of
TCPA liability. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, 30 FCC Red. 7961 (2015) (2015 FCC Declaratory Ruling”), rev’d in part on other
grounds by ACA Int'l v. FCC, 885 F.3d 687 (D.C. Cir. 2018). The FCC “look[s] to the totality of
the facts and circumstances surrounding the placing of a particular call to determine: 1) who took
the steps necessary to physically place the call; and 2) whether another person or entity was so
involved in placing the call as to be deemed to have initiated it, considering the goals and

purposes of the TCPA.” Jd. at 7980.

 

* Plaintiffs allege that Ytel violated 47 U.S.C. § 227(b)(1)(A), which prohibits “making” certain
calls to cellular telephone numbers. Section (B), 47 U.S.C.§ 227(b)(1)(B), prohibits “initiating”
certain calls to landlines. The FCC, however, uses “to make a call” and “to initiate a call”
interchangeably; that is, the terms have the same meaning and legal effect. See In the Matter of
Dialing Servs., LLC, 29 F.C.C. Red. 5537, 5542 n.30 (2014); Shamblin v. Obama for Am., No.
8:13-CV-2428-T-33 TBM, 2015 WL 1754628, at *4 n.2 (M.D. Fla. Apr. 17, 2015).

6

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.626 Filed 11/23/20 Page 35 of 60

United States District Court
Northern District of California

o CO YN DH A Se WD YN

BRO NR ON eet
PNHRRRBEBRBSGPe AAARESEHK ZS

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 7 of 10

The Court concludes that while Plaintiffs have not plausibly alleged that Defendant
physically made the communications, they have plausibly alleged that Defendant knowingly
allowed MJM to use Ytel’s “platform for unlawful purposes” and therefore Ytel “made” the calls.
See 2015 FCC Declaratory Ruling, 30 FCC Rcd. at 7980-81.

Il. Whether Ytel “Made” the Communications
A. Ytel did not Physically Make the Communications
The complaint contains only conclusory allegations suggesting that Ytel physically made

the calls and sent the text messages; specifically:

Between 2015 and 2017 alone, Ytel and MJM placed over 160 million
illegal robocalls to consumers around the country.

MJM, along with Ytel, continues to make harassing pre-recorded calls
and sends text messages to consumers without first obtaining their
prior express consent.

Ytel, together with MJM, placed pre-recorded voice calls to
Plaintiffs’ and the Class members’ cellular telephones without their
prior express consent.

Ytel made pre-recorded voice calls to Plaintiffs’ and members of the
Class’s cellular telephones without obtaining prior express consent.

Ytel, together with MJM, sent unwanted and unsolicited text
messages to Plaintiffs’ and the Class members’ cellular telephone
without their prior express consent.

Ytel made text message calls to Plaintiffs’ and members of the Class’s
cellular telephones without obtaining express consent.

(Dkt. No. 20 at ff 5, 48, 65, 74, 78.) These conclusory allegations do not give rise to a plausible
inference that Ytel physically made the calls and sent the texts; indeed, the complaint contains
multiple allegations that MJM actually made those communications. (See id. at [7 5, 38, 39, 54,

79.) Plaintiffs’ opposition does not argue otherwise, and instead asserts that Ytel was so involved

7

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.627 Filed 11/23/20 Page 36 of 60

United States District Court
Northern District of California

eo Oo HN DH OH Fe WH NY

BD mem eet

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 8 of 10

in the calling and text messaging campaigns as to have initiated them.

B. Whether Ytel was Otherwise Involved in the Communications

In considering whether an entity was otherwise so involved with a communication as to be
deemed to have made it for TCPA liability purposes, the FCC has identified several relevant
factors, including: (1) who creates the content of the messages; (2) who decides “whether, when or
to whom” a message is sent; (3) “the extent to which a person willfully enables fraudulent
spoofing of telephone numbers or assists telemarketers in blocking Caller ID, by offering either
functionality to clients”; and (4) “whether a person who offers a calling platform service for the
use of others has knowingly allowed its client(s) to use that platform for unlawful purposes.” See
2015 FCC Declaratory Ruling, 30 FCC Rcd. at 7980-81.

There are no factual allegations that plausibly support an inference that Ytel created the
content of the communications, or determined when, how, and to whom the communications were
sent. Drawing all inferences in Plaintiffs’ favor, however, and based on the totality of the
circumstances, Plaintiffs still plausibly allege that Ytel was so involved with the communications
as to be deemed to have made them.

First, Plaintiffs allege that Ytel assists MJM with spoofing of telephone numbers and
blocking of Caller ID. (Dkt. No. 20 at ff 34 (““Ytel provides random selections of numbers for
bulk purchase.”), 35 (alleging that with such phone numbers “telemarketers can place multiple
phone calls, each from a different number, to avoid built-in phone number blocking systems,” and
“Tejven if a consumer blocks one phone number, calls can continue unabated from hundreds of
other numbers”), 36 (““Ytel provided MJM hundreds of local phone numbers in order to place pre-
recorded calls to consumers, en masse, and avoid built-in call blocking features.”) (emphasis
added).)

Second, Plaintiff De la Cabada obtained a default judgment against MJM in the Molitor
lawsuit, six months prior to the filing of this action. (/d. at § 45.) Plaintiffs allege that “counsel
for Plaintiff De la Cabada provided Ytel with repeat notice of the [Molitor] lawsuit, the substance
of the allegations, and extensive evidence of the overall conduct of MJM.” (Dkt. No. 20 at § 47.)

Plaintiffs also allege that MJM has been sued for TCPA violations 16 times since 2013 and was
8

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.628 Filed 11/23/20 Page 37 of 60

United States District Court
Northern District of California

oO Oo NA DH A FP WO Ne =

Ree ea a eee
BNRBRR BBY BGEeWABESBHR AS

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 9 of 10

cited by the FCC in 2016 “for making calls using an automatic telephone dialing system or an
artificial or prerecorded voice without first obtaining prior express consent of the caller.” (Dkt.
No. 20 at {J 43, 44.) While Plaintiffs do not allege that they gave Ytel notice of these 16 other
lawsuits and the 2016 FCC action, or of the default judgment itself, the complaint plausibly
supports an inference that Ytel would have been aware of them given that Ytel advertises that its
“in-house carrier compliance team works directly with our customers to ensure they’re sending
messages and running campaigns that are compliant and within the standards set by the FTC and
TCPA.” (id. at J 26 (quoting https://ask.ytel.com/ytel-api-sms).) In other words, given Ytel’s
advertised interest in ensuring its customers’ TCPA compliance, the allegations support a
reasonable inference that once Ytel was put on notice that its customer had been accused of
violating the TCPA, it would have investigated whether there have been other lawsuits or actions
taken against the customer, at a minimum by asking the customer itself so that Ytel could ensure
that past mistakes are not repeated.

In sum, drawing all reasonable inferences in Plaintiffs’ favor, the totality of the allegations
support a plausible inference that Ytel was aware of MJM’s repeated TCPA violations and
nonetheless continued to facilitate them by offering MJM Ytel’s platform, including with spoofing
and call blocking functionality.

Defendant’s citation to Kauffman v. CallFire, Inc., 141 F. Supp. 3d 1044 (S.D. Cal. 2015),
does not counsel a different result. There, the court on summary judgment rejected the plaintiff's
argument that the defendant “had actual notice of an illegal use of its service and failed to take
steps to prevent that use” based on the defendant’s receipt of the complaint in that action and
related cases. 141 F. Supp. 3d at 1049. The court stated that “[a] complaint is an allegation of an
illegal act, not notice of an illegal act,” and noted that one of the complaints had been voluntarily
dismissed. Jd. at 1049-50. The court found that “[a]n allegation of illegal activity that is
subsequently withdrawn serves more to disprove than to prove the illegal nature of the activity,
and such an allegation is certainly insufficient to qualify as notice that would give rise to TCPA
liability.” Jd. at 1050. The court further found that the plaintiff did not show that the defendant

“received a notice from the FCC regarding illegal activity or other comparable notice.” Jd. Thus,
9

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.629 Filed 11/23/20 Page 38 of 60

 

 

Case 3:19-cv-07178-JSC Document 27 Filed 03/10/20 Page 10 of 10
1 || the court determined that the plaintiff failed to demonstrate that the defendant “had sufficient
2 || notice of any illegal activity to render it an active participant in that activity.” Id.
3 Kauffman is distinguishable. First, it was decided on summary judgment where the issue
4 || was whether the evidence supported a reasonable inference of actual notice. Here, in contrast, the
5 || question is whether the allegations support a reasonable inference of actual notice. For the reasons
6 || stated above, they do. Moreover, the subsequent default judgment against MJM in the Molitor
7 || action constitutes MJM’s admission of facts alleged in the complaint in that action and established
8 || MJM’s liability. See Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). Thus, unlike
9 || the defendant in Kauffman, Ytel did not merely have notice of allegations of MJM’s illegal
10 |] activity; MJM’s default in that action established its liability and Plaintiffs’ allegations support a
11 |} plausible inference that Ytel would have been aware of that liability.
«a (12 Defendant’s insistence that it is a common carrier and thus exempt from TCPA liability is
E E 13 || ofno moment. Defendant has not identified any authority holding that a common carrier cannot
z . 14 || be held liable under the TCPA even if it has been found to have been so involved in the unlawful
a z 15 |} communications that it can be deemed to have made them. Indeed, the authority is to the contrary.
3 A 16 See, e.g., Linlor v. Five9, Inc., No. 17CV218-MMA (BLM), 2017 WL 2972447, at *4 (S.D. Cal.
z 5 17 || July 12, 2017) (noting that “{c]ommon carriers are not liable under the TCPA absent a high degree
~ z 18 || of involvement or actual notice of an illegal use and failure to take steps to prevent such
19 |! transmissions”) (emphasis added) (internal quotation marks and citation omitted).
20 CONCLUSION
21 For the reasons set forth above, the Court DENIES Defendant’s motion to dismiss.
22 This Order disposes of Docket No. 21.
23 IT IS SO ORDERED.
24 || Dated: March 10, 2020 ,
: Jey wrk
JACQUELINE SCOTT CO
26 United States Magistrate Judge
27
28
10

 

 

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.630 Filed 11/23/20 Page 39 of 60

EXHIBIT

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.631 Filed 11/23/20 Page 40 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-1 Filed 07/22/20 Rage Lot 2 PagelD #: 485

US DISTRICT COURT
Eastern District of Texas

Craig Cunningham
Plaintiff, Pro-se

)
) v. Civ Action 4:19-cv-00494
)
) Manasseh Jordan Ministries, Inc., et al
) Defendants.

Plaintiff's Sut i ti Ytebi

My name is Matt Grofsky and I am making this affidavit as the custodian of records for
Ytel, Inc.

Based on my knowledge of Ytel’s business records practices and procedures, the
enclosed records are a true and correct copy of the original documents kept by Ytel in the
ordinary course of business.

Based on my knowledge of Ytel’s business records practices and procedures, the records
were made at or near the time of occurence of the matters sct forth in the records by, or
from. information transmitted by a person with knowledge of those matters.

It is the regular practice of Ytel to make such a record of transactions and customer
records in the ordinary course of business.

Additionally, in response to the subpoena, we have identified a customer of record and
business records which have becn produced in response:

Account number 18307,

Company Name: Manasseh Jordan Ministries

Account Created 2013-02-21

Current Status: Active

Account Owner Information

Name: Yakim Jordan

Address: 17121 Collins Ave., Sunny Isles Beach, FI. 33160

Phone: 845-598-9974

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.632 Filed 11/23/20 Page 41 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-1 Filed 07/22/20 Page 2 of 2 PagelD #: 486

email: §,@prophetmanassch.com
Documents Produced

We have attached the requested call records from account 18307 to the numbers
requested in the subpoena,

Excel filed titled “SUPT 15517- CompanyID 18307-CDR to 3 Numbers.csv”,

all caller ID’s associated with account 18307, Excel filed titled “SUPT 15517-
CompanyID18307-Numbers.csv”,

and billing transactions associated with account 18307. Excel file titled “SUPT
15517- CompanyI1) 18307-Transactions.csv”

These attachments are included as excel spreadsheets.

I declare under the penalty of perjury that the foregoing is true and correct.

Date_4/29 $2020.

 
  

Matt Grofsky, CTO

 

 
2292802972
2295898722
2292878973
2292878951
2295161136
2292878979
2292792988
2292802970
2292802973
2316424651
2316424670
2316424671
2315332166
2315332167
2315332168
2315332169
2315332174
2315332326
2315332455
2313838189
2313838085
2313838177
2313838187
2313838189
2315987680
2314977058
2312162715
2312162716
2312162083
2312162717
2312162718
2312162719
2312511976
2312517086
2312511784
2312511961
2312517466
2312511893
2312517092
2312445030
2312664244
2312664628
2314036267
2314036327
2314036432
2342240094
2342240095
2342240096

 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.633 Filed 11/23/20 Page 42 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 15 of 178 PagelD #:

506

MICHIGAN
231
2402038138
2402038209
2402038219
2402038364
2402038681
2402065057
2402240825
2402495724
2402573029
2402573650
2402190450
2402190484
2402190503
2402190501
2402190491
2402615983
2402615955
2402190345
2402190348
2402615743
2402615984
2402615254
2402615258
2402615795
2483081008
2483081201
2486171952
2486171953
2486212955
2486212960
2486212961
2486212973
2486212983
2486212984
2486212986
2486212989
2486212993
2486213001
2483096773
2482976988
2483096634
2483010314
2483081947
2483096873
2483081783
2488265959
2488598788
2488598726

 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.634 Filed 11/23/20 Page 43 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 18 of 178 PagelD #:

509

NV) CH IG-AN
QU S

Gi)

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.635 Filed 11/23/20 Page 44 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 19 of 178 PagelD #:
510

2488265840
2488265841
2488265863
2494935712
2494935713
2494935701
2495016546
2495025425
2494935693
2492005794
2519295116
2519295117
2519295125
2519295131
2515171595
2515171721
2513024740
2513024743
2513024747
2513024748
2513024749
2513024681
2513024751
2513024750
2513024758
2513024759
2513024761
2513024762
2512503972
2512503965
2512503971
2512503922
2512503952
2513024763
2513024764
2513178769
2513178732
2513178598
2513178490
2512571006
2512571693
2512504983
2512504985
2512558371
2526535199
2526310596
2526310599
2526310600
2622988846
2622988847
2622791878
2622791207
2622791892
2622791869
2622791224
2622791932
2622988849
2622988855
2622988857
2622988859
2622988862
2622053720
2623948930
2623948642
2623948645
2623948671
2678510339
2673693612
2673693613
2673693614
2673693615
2673693617
2673693618
2677035373
2673697190
2678638658
2673699611
2673693620
2673693621
2673693622
2673693623
2673693625
2673693626
2674359696
2673666599
2673825280
2674359652
2674359443
2674359477
2674359920
2674818470
2674818471
2674818478

 

2692249184
2695589002
2695589013

 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.636 Filed 11/23/20 Page 45 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 23 of 178 PagelD #:

514
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.637 Filed 11/23/20 Page 46 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 24 of 178 PagelD #:
515

2695589024

2695589026

2695589027

2695589029

2697750107

2695589050

2695589054 >i ,
2695589065 N| C # IGAN
2697270704 b 9

>
2692341273 -

2692184084
2692371508 Qs)
2692186804

2692186865
2692186863
2692186832
2692186790
2692186794
2692186782 N
2692184416
2692184417
2692186525
2703923260
2704952201
2704952636
2704952863
2704952878
2704952879
2704952881
2704952886
2704952914
2704952970
2705946685
2705946687
2702125803
2702125689
2702251362
2702251430
2702251392
2702251445
2702251398
2702251446
2702494688
2702494669
2702136924
2702494702
2702494691
2702494676

 

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.638 Filed 11/23/20 Page 47 of 60

 

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 33 of 178 PagelD #:
524

 

3132094787 \
3132640075
3132640119
3132640140
3132640186
3133343137
3133070058.
3133070060
3133070176
3132640206 ae al
3132640207 M ic# [GAN
3132640208
3133799751 31>
3133568605
3133799950 26
3134268674
3132515976
3133562990
3138554827
3138554808
3135185677
3138554786
3138554818
3133063596
3133063697
3133511934
3146608200
3146668335
3146668478
3146668657
3146668852
3146668855
3146668881
3144498287
3144498291
3144499934
3146668881
3146261772
3146261773
3146261774
3146261780
3146261782
3146261784
3145263041
3143806518
3144398435
3145977762
3145977688

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.639 Filed 11/23/20 Page 48 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 79 of 178 PagelD #:
570

5162660491
5165885778
5165885796
5178275536 )
5177971045
5178269033
5178269090
5178269095
5178269098
5178269103

5178269109 MICHIGAN

5172588112

5172588113 5iT7
5178274858

5178263095

5178263111

5178269033
5178269090
5172588066
5172588081
5172588112
5172588113
5172450146
5172450183
5172451636
5172966939
5172966969
5172966957
5173058875
5173058772
5172966965
5172966253
5172966442
5172966475
5189523147
5189523189
5182175198
5182176131
5182495239
5182545636
5182545921
5182546292
5182825430
5186148986
5186148872
5184605938
5184605946
5184605956

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.640 Filed 11/23/20 Page 49 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 93 of 178 PagelD #:
584

5853804825
5853804848
5866360036
5862104650
5866849963 M)CHIGAN

5867840716
5866849920 5 66
5867840927 ~
5863712396 CY
5863712405
5863712406 \
5872062111
5872062113
5872062124
5872098114
5872105033
5872094311
5872086936
5872069214
6012815434
6012034793
6018820976
6016025655
6016025666
6016025738
6016025755
6016025761
6016025773
6012078275
6012078275
6016025761
6016025762
6016025771
6016025773
6016025774
6016025783
6012078275
6012587243
6012587332
6013858745
6013858751
6013858422
6013858430
6013858433
6026380980
6023549103
6027268722
6027268725
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.641 Filed 11/23/20 Page 50 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 102 of 178 PagelD #:
593

6137033386
6137033407
6137066825
6137066843
6137066845
6137066841
6137066840
6138012899
6138012933
6138012959
6145160331
6145160427
6145160430
6145160431
6143828115
6143636559
6143636533
6143796319
6143500874
6143500927
6143449408
6157579035
6157579105
6157579109
6157579137
6157579138
6157579214
6157579307
6154420421
6154420416 »
6152194996
6152357946
6153029801
6155704784
6162151075
6162151099
6162151105
6162151107

|
6162151184 ;
6162151270 M ICHIGA

6162151277 G16
6162151339
6165125698 5

6167948617 EL
6162014187
6162014173
6162014168
6162014195 V

 

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.642 Filed 11/23/20 Page 51 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 103 of 178 PagelD #:

6163696987
6163695415
6163696949
6163694842
6163695595
6163695610
6178616287
6178616293
6172131356
6178616344
6178616344
6173707011
6173707125
6173707126
6175449509
6175455394
6175454016
6174851842
6174851933
6174851818
6174851904
6173028266
6173137685
6174339552
6186901274
6186901344
6186901350
6186901358
6186901360
6186901498
6186901513
6186901495
6186901511
6186901513
6184374150
6184374151
6184374155
6184374156
6184374157
6184374159
6184374160
6184374161
6184374162
6182022242
6182022296
6182022310
6182324465
6182324351

594
Oo

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.643 Filed 11/23/20 Page 52 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 126 of 178 PagelD #:
617

7325203937
7326837565
7326837629
7326837631
7342744091 \
7344180606
7344180627
7344360433
7343910048
7343910083

7348690122 NM)CHI GAN
7343910048 |

7343910053 73 if
7343910077 =
7343910083
7343910086 23
7343910117
7343910145
7342287145
7342287101
7344104047
7344104028
7344104005
7343467951
7342753088
7343467495
7343467528 ‘
7372000606

7372005659

7372018536

7372005847

7372018814

7372018731

7372018527

7372212004

7372212109

7372142298

7372210144

7372210289

7372210468

7402181743

7402242919

7402174029

7402171565

7402181735

7402171362

7402932733

7402932581

 

 
 

 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.644 Filed 11/23/20 Page 53 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 141 of 178 PagelD #:
632

8077007681
8077007694
8077007702
8077007703
8077007722
8077007728
8077009048
8077009054
8077009061
8077902073
8077902101
8077007641
8077007657
8077007668
8087973154
8086640183
8086640190
8086640192
8086640206
8086640208
8086640217
8086644726
8087252573
8084005911
8084005913
8084005944
8084006019
8084278343
8086987806
8087934576
8084685006
8086987878
8083761678
8087934546
8084278955
8084278958
8084279120
8105806035
8105806101
8105806107

8103686022 \\| ICH ican

8103686026
8102132264 8 10
8102132263
8102120942
8102120972
8102120959
8102120955 V

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.645 Filed 11/23/20 Page 54 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 142 of 178 PagelD #:
633

8102169438
8102120951
8102169429
8102559969
8102559982
8102026921
8102128905
8102128912
8124184622
8124184769
8125655134
8125655135
8122005812
8122130011
8122130085
8122130941
8122132284
8122132640
8122137262
8122137454
8122137596
8122137928
8122139051
8122139147
8122139238
8122212378
8122966296
8123044625
8123044613
8123044441
8123044637
8123044495
8123044609
8122966372
8122966523
8123044034
8137378242
8137378014
8137378549
8133302171
8134731473
8133310358
8139404249
8139404246
8139404221
8139404257
8139404207
8133365857
, !

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.646 Filed 11/23/20 Page 55 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 159 of 178 PagelD #:
650

9034003460
9034003501
9045418044
9045418051
9045418054
9045418074
9045418091
9046859079
9046859184
9045075818
9042672568
9042672569
9042672570
9042672571
9044744603
9042672573
9042672574
9044744717
9042672575
9042672577
9042672578
9042672579
9045525984
9042672581
9044744852
9044744151
9046003781
9044744886 -
9045525975 -
9042672582
9042672583
9043414107
9042046188
9043376871
9043261568
9042046720
9043414132
9044671766
9043414909
9045305010
9043418909
9043418912
9043418927
9045872967
9064775227
9064775295
9069144543
9069346198
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.647 Filed 11/23/20 Page 56 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 160 of 178 PagelD #:
651

9069346211 \
9069346257
9069346300
9069346312

9069346784 M iICUIG AN

9064514711

9066291506 Qh
9062124050 ] ¢

9064286059
9064286350 IS
9064514711

9062054689
9062054837
9062054971
9072751222
9072751226
9083681037
9083684732
9084241058
9084241074
9083081196
9083369813
9082661521
9085302605
9085302542
9085303373
9085303379
9085303519
9092702471
9092702471
9095391898
9092450873
9092450874
9092450876
9092527204
9092527207
9093181684
9093181593
9092527210
9092527215
9092527221
9092544776
9092544834
9092544877
9092570533
9092702612
9092458062
9092226263

 

 
 

Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.648 Filed 11/23/20 Page 57 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 170 of 178 PagelD #:
661

9402677328
9402677351
9402832410
9402832213
9402832093
9402832248
9402677296
9402677703
9402677734
9412512539
9418459512
9412132341
9412173340
9412201250
9412201284
9412201314
9412201318
9412132310
9412295096
9412201161
9412295973
9412295960
9417699535
9417699572
9412147325
9412147331
9412295975
9415843647
9415843657
9416986852
9472012542 A
9472012520

9472012596
9472012476

9472002565 7 N
9472002899 MICHIGA

9472002566 G47

9472012384

9472002409 a
9472095421 i7
9472005404

9472095090
9472095448
9472002525
9472003002
9472003081
9472095287 Y
9492021247

 
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.649 Filed 11/23/20 Page 58 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 177 of 178 PagelD #:
668

9842550401
9842550582
9842550588
9843298082
9845385159
9842057854
9842171517
9842071427
9842057730
9842057746
9842176643
9842176548
9842176450
9842057850
9842176140
9842176167
9856851649
9856851678
9856851703
9856851718
9856851757
9856851768
9856851698
9856851705
9856851758
9856851760
9856851766
9856851768
9852289950
9852360366
9852289902
9852391585
9852391613
9852504843
9852513274
9852502890
9852513232
9852513189
9852504755
9852504772
9852504941
9895736010
9893159004
9898898063
9898898064
9898898065
9892143552
9892143856
Case 3:20-cv-12862-RHC-DRG ECF No. 61, PagelD.650 Filed 11/23/20 Page 59 of 60

Case 4:19-cv-00494-SDJ-CAN Document 90-3 Filed 07/22/20 Page 178 of 178 PagelD #:

9892143900
9892440489
9892440966
9892829304
9892823390
9893341843
9893341844
9893341847
9893341848
9893341850
9893341857
9892008340
9892008349
9892038751
9892008183
9892038788
9892038729
9892008140
9892038743
9892038848
9892038773
9892038728
9892008193
9892008171
9892038484
9892038537
9892038572

 

669

MiICULEAN
GEY

ev
 

 

me geen ot ape

Case 3:20-cv- 12862- RHC- DRG ECF No. 61, PagelD. 651. Filed 11/23/20 - Page 60 of 60

ee ne itm ee cecciceeip te vee ee teen

 

    
 
  
    

 

nn rn tT OE LC

        
    

PRESS FIRMLY TO SEAL PRESS FIRMLY TO SEAL STAGE PAIO

DEC Even B fib
ay - * 3 2 i cor 40228 R2G04N1 6:35
UNITED STATES, [~~ Oe _ ay |

om & ciate mHNLNEER

AIL ousereeen PONE 7 3.4 )-G4}—-2300————

ss MARK W. DOBRONSKL
PO BOX 85547
WESTLAND, ML 48185-0547

  

    
  

   
   

 

                   

reserved.

  
   

ipments. Misuse

 

UNITEDSTATES
Bead posta POSTAL SERVICE®

=

 

a!

to20AM 1) 9.00PM

ae 2NcON

 

To schedule free PHONE
Package Pickup,
scan the QR code. CLERK'S OFFICE

UNITED STATES DISTRICT COURT
THEODORE J. LEVIN U S COURTHOUSE
231 W LAFAYETTE BLVD

48226-2718

“ujeBe - 824001 asezig “aise sauNsuOD-1s0d WO) BPEL S| doJBAUa SUL 43

 

. s For piakup or USPS visit USPS.com or call 800-222-1811.
USPS.COM/PICKUP 1 $100.00 ioewrance Inch.

 

may be a violation of federal law. This packaging is not for resale. EPI3F © U.S. Postal Service; October 2018;

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail ©

 

 

 

 

 

 

 

 

 

 

 

EL FROM THIS CORNER’ :
EP13F Oct 2018 @) : i

Ps10001000006 OD: 12 1/2 x 91/2

 

 

 

 

i a & Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See OMM and IMM at pe.usps.com for complete details.
“hoe + Money Back Guarantee for U.S. destinations only. * For Domestic shipments, the maximum weight Is 70 Ibs. For International shipments, the maximum weight Is 4 Ibs.

 

 
